Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 60-77 are currently pending and amendments to the claims filed on 12/05/2022 are acknowledged.  
Election/Restriction
Applicant's election without traverse of Group I, claims 60-67 in the Reply filed on 12/05/2022 is acknowledged.  By way of applicant’s election, claims 68-77 have been withdrawn from further consideration. Therefore, claims 60-67 are examined on the merits to which the following grounds of rejections are applicable.  

Claim Objections
Claims 61-64 are objected to because of the following informalities: 
Each of claims 61-64 depends from claim 1, but claim 1 is cancelled. Thus, the dependency of claims 61-64 should be changed to claim 60. Appropriate correction is required.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a relevant research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from pharmacy, physiology and chemistry— without being told to do so. Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(1)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07).  In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(11)).

Claims 60-63 are rejected under 35 USC 103 as being obvious over Kachrimanis et al., “Simultaneous quantitative analysis of mebendazole polymorphs A-C mixtures by Drifts spectroscopy and ANN modeling,” (IDS of 11/19/2021) in view of Silva, “Comparative efficacy of different mebendazole polymorphs in the treatment of soil-transmitted Helminth Infection”, US clinical Trials Registry, Clinical Trial NCT01350271. 


Applicant claims the below claim 60 filed 12/05/2022:

    PNG
    media_image1.png
    81
    867
    media_image1.png
    Greyscale


Determination of the scope and content of the prior art (MPEP 2141.01) and Finding of prima facie obviousness Rational and Motivation (MPEP 2142-2143)
Kachrimanis discloses mebendazole is a commonly used broad spectrum anthelminthic drug with potential antitumor activity (see introduction); a pharmaceutical formulation containing excipients (water-soluble taste-masking and flavoring agents, water-insoluble cellulosic polymers used as thickening agents) and a mixture of mebendazole (MZ) polymorphs A-C where among them, polymorph C is preferred because forms A and B have the disadvantages, and specifically, when form A exceeds 30% of mebendazole, it has no anthelminthic effect and renders the medication totally inactive, and the use of form B increases toxicity; and the mebendazole has a broad spectrum with potential antitumor activity (page 512, left column and page 514, right column); and the raw material polymorph C is present in an amount of 98% (Tables 3 and 5 on page 518) which overlaps the instant range of at least 90% (instant claim 60, in part).
Silva teaches mebendazole polymorph C is effective against the soil-transmitted helminths and discloses the original mebendazole tablets which were used to treat human infections had more than 90% of polymorph C (Van den Bossche et al, 1982) which overlaps the instant range of at least 90%, at least 95% or at least 98%. 
Therefore, it would have been obvious to select high amount of polymorph C of mebendazole with or without maintaining very little amount of forms A and B, and one of ordinary artisan would have been motivated to do so because the presence of polymorphs A and B causes unwanted disadvantages such as no active effect and increased toxicity, and thus, selection of at least 90%, e.g., 98% of polymorph C of mebendazole in the composition would be obvious. Further, Kachrimanis teaches 98% of raw materials and about 70% in the suspension formulation and Silva teaches mebendazole tablet contains more than 90% polymorph C, and accordingly, it would also be obvious to increase higher amount of polymorph C in the formulation to provide higher purity material and to minimize volume required to get an effective amount, and to provide enhanced therapeutic effects in a fast manner.  
In light of the foregoing, instant claims 60-63 are obvious over Kachrimanis in view of Silva. 

Claims 64-65 are rejected under 35 USC 103 as being obvious over Kachrimanis in view of Silva and further in view of Sane et al., “Brain distribution and bioavailability of elacridar after different routes of administration is the mouse”, Drug Metabolism and Disposition, vol. 40., no. 8, 2012, pp. 1-8.   
However, Kachrimanis  in view of Silva does not expressly teach inhibitor of P-glycoprotein such as elacridar of instant claims 64-65. The deficiency is cured by Sane.
Sane discloses elacridar, which is inhibitor of p-glycoprotein, is effective to treat cancer such as breast cancer (abstract).  
Therefore, it would have been obvious to administer the combination of mebendazole and elacridar to the patient for the additively enhanced therapeutic anti-tumor effects with less side effects, and further it would have been obvious to co-administer them at the same time as a design of regimen for the enhanced therapeutic effects, in the absence of evidence to the contrary. No invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman, 1943 C.D. 518. From MPEP 2143 A: “…all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).”
In view of the foregoing, instant claims 64-65 are obvious over Kachrimanis in view of Silva and further in view of Sane. 

Claims 66-67 are rejected under 35 USC 103 as being obvious over Kachrimanis in view of Silva and further in view of Scheper at al., “Sulindac induces apoptosis and inhibits tumor growth in vivo and in head and neck squamous cell carcinoma”, Neoplasia, vol. 9, no. 3, 2007, pp. 192-199 (IDS of 11/19/2021).  
However, Kachrimanis in view of Silva does not expressly teach one or more non-steroid anti-inflammatory drug at the same time of instant claims 66-67. The deficiency is cured by Scheper. 
Scheper teaches Sulindac has antineoplastic effects on various cancer cell lines, and it is well known that NSAID Sulindac exerts anti-inflammatory effects and anticancer effects on tumor growth in head, neck, gastric, lung and colorectal cancers (abstract and page 192, right column).  
Therefore, it would have been obvious to administer the combination of MZ and NSAID anti-inflammatory agent to the patient for the additively enhanced therapeutic effects with less side effects, and further it would have been obvious to co-administer them at the same time as a design of regimen for the enhanced therapeutic effects, in the absence of evidence to the contrary. No invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman, 1943 C.D. 518 and MPEP 2143 A as noted above.  
In light of the foregoing, instant claims 66-67 are not obvious over Kachrimanis in view of Silva and further in view of Scheper. 

	From the forgoing discussions, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 60-67 re rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-7 of patent no. 11110079B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other. Patent ‘079 refers to a method of treating brain cancer and the instantly claimed invention refers to a pharmaceutical composition wherein both the method of patent ‘079 and the instant formulation requires the same ingredient, at least 90% of mebendazole polymorph C, and the disclosure of patent ‘079 has the same formulation for the same use in the method. Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the patent ‘079 subject matter.

Conclusion
All examined claims are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYUNG S CHANG/Primary Examiner, Art Unit 1613